Order entered December 5, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-22-01019-CV

               IN THE INTEREST OF S.O., MINOR CHILD

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 296-30101-2020

                                  ORDER

     By letter dated November 30, 2022, we directed Mother to file an amended

brief that complied with rules 9.8 and 9.9 of the Texas Rules of Appellate

Procedure. Mother filed a corrected brief on December 2, 2022. Accordingly, on

the Court’s own motion, we STRIKE Mother’s November 23, 2022 brief.


                                          /s/   KEN MOLBERG
                                                JUSTICE